 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SUSAN HOLLANDER,                                    Case No.: 3:16-cv-02927-BEN-LL
11                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF
12   v.                                                  COUNSEL’S MOTION TO BE
                                                         RELIEVED AS COUNSEL OF
13   UBS FINANCIAL SERVICES, INC.;
                                                         RECORD FOR PLAINTIFF SUSAN
     LEE GILLIAM,
14                                                       HOLLANDER
                                    Defendants.
15
                                                         [Doc. No. 10]
16
17         Before the Court is a Motion to be Relieved as Counsel of Record for Plaintiff
18   Susan Hollander (“Plaintiff”) filed by Solomon, Grindle, Lidstad & Wintringer, APC
19   (“Counsel”). Defendants UBS Financial Services, Inc., and Lee Gilliam (collectively
20   “Defendants”) filed a notice indicating that they do not oppose Counsel’s motion. (See
21   Doc. No. 11.) The Court finds the matter appropriate for decision without oral argument.
22   See Fed. R. Civ. P. 78. Having considered the moving papers, the Court GRANTS the
23   Motion to be Relieved as Counsel of Record.
24                                   I. LEGAL STANDARD
25         “An attorney may not withdraw as counsel except by leave of court.” Darby v.
26   City of Torrance, 810 F. Supp. 275, 278 (C.D. Cal. 1992). “The decision to grant or deny
27   counsel’s motion to withdraw is committed to the discretion of the trial court.” Irwin v.
28   Mascott, 2004 U.S. Dist. LEXIS 28264 (N.D. Cal. December 1, 2004) (citing Wash. v.
                                                     1
                                                                              3:16-cv-02927-BEN-LL
 1   Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982)). In considering a request
 2   to withdraw, courts weigh “(1) the reasons why withdrawal is sought; (2) the prejudice
 3   withdrawal may cause to other litigants; (3) the harm withdrawal might cause to the
 4   administration of justice; and (4) the degree to which withdrawal will delay the resolution
 5   of the case.” Beard v. Shuttermart of Cal., Inc., No. 07CV594WQH (NLS), 2008 WL
 6   410694, at *2 (S.D. Cal. Feb. 13, 2008). To be permitted to withdraw as counsel, an
 7   attorney must take reasonable steps to avoid any foreseeable prejudice to the client, give
 8   due notice to the client, allow time for the client to seek other counsel, and comply with
 9   all other laws and rules. Hendricks v. BBC Am., Inc., CV 14-2989-RSWL-SSx, 2016
10   U.S. Dist. LEXIS 185291, at *4, 2016 WL 7173810 (C.D. Cal. Jan. 21, 2016); Cal. R.
11   Prof’l Conduct 3-700(A)(2).
12                                         II. DISCUSSION
13            Counsel’s motion has satisfied the substantive and procedural requirements to be
14   relieved in this action. First, Counsel asserts convincing reasons for being relieved. Rule
15   3-700(c)(1)(5) permits withdrawal when a client renders it unreasonably difficult for
16   counsel to carry out the representation. Id. 3-700(c)(1)(5). Here, Counsel seeks to be
17   relieved because of “a failure on the part of Plaintiff to honor obligations of the attorney-
18   client fee agreement and a breakdown in attorney-client communications.” (Doc. No. 10
19   at 1.)
20            Second, it does not appear that Counsel’s withdrawal would cause prejudice to
21   other litigants, as Defendants have submitted a Notice of Non-Opposition to Counsel’s
22   Motion to be Relieved as Counsel of Record. (See Doc. No. 11.)
23            Third, Counsel’s withdrawal would not harm the administration of justice.
24   Counsel suggests that the relationship with Plaintiff has irretrievably broken down, which
25   indicates to the Court that Counsel’s continuing representation of Plaintiff would not
26   advance the pending litigation. See Hershey v. Berkeley, No. EDCV 07-689 VAP
27   (JCRx), 2008 WL 4723610, at *1-2 (C.D. Cal. Oct. 24, 2008) (granting motion to
28   withdraw because of the plaintiff’s non-responsiveness and lack of cooperation with
                                                   2
                                                                                3:16-cv-02927-BEN-LL
 1   counsel which prevented counsel from proceeding with prosecution, resulting in a
 2   breakdown of the attorney-client relationship).
 3           Fourth, Counsel’s withdrawal is unlikely to cause significant delay. The case is
 4   currently stayed by Order entered on a Joint Motion to Stay Action Pending Arbitration
 5   which has not commenced due to Plaintiff’s health concerns and now, lack of
 6   communication between Counsel and Plaintiff. (See Doc. No. 10-1 at 2.) Thus, it should
 7   be relatively easy for a new attorney to become familiar with the case.
 8           Finally, the Court is satisfied that Counsel has complied with all applicable rules of
 9   professional responsibility and conduct.
10           Therefore, the Court finds that Counsel has satisfied the substantive requirements
11   necessary to withdraw its representation of Plaintiff in this action.
12                                       III. CONCLUSION
13           For the foregoing reasons, the Court GRANTS Solomon, Grindle, Lidstad &
14   Wintringer, APC’s Motion to be Relieved as Counsel of Record for Plaintiff.
15           It is further ORDERED that Plaintiff obtain new counsel by August 15, 2019. If
16   no notice of appearance is filed by August 15, 2019, Plaintiff will be deemed pro se.
17           Current Counsel will be relieved when new counsel files a notice of appearance or
18   on August 15, 2019, whichever is first. Counsel shall serve Plaintiff with any orders
19   from this Court until that time. Counsel shall immediately serve Plaintiff with a copy of
20   this Order by mail and file a proof of service thereafter. Lastly, the Court ORDERS
21   Counsel to file under seal Plaintiff’s address, phone number, and e-mail address by
22   August 15, 2019. The Court vacates the Motion Hearing currently scheduled for July 15,
23   2019 and will reset the matter for a Status Conference after August 15, 2019 at a later
24   date.
25           IT IS SO ORDERED.
26           DATED: July 12, 2019                          ______________________________
27                                                         HON. ROGER T. BENITEZ
                                                           United States District Judge
28
                                                    3
                                                                                 3:16-cv-02927-BEN-LL
